DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-46, responsive to communications on 09/01/2022 are pending.
Applicant’s election without traverse of Group I, claims 1-22, drawn to a cell culture medium composition comprising valproic acid, a GSK-3 inhibitor, a TGFβR1 inhibitor, forskolin, a JNK inhibitor, a protein kinase C inhibitor, at least one omega-3 fatty acid, and cell nutrients, in the reply filed on 09/01/2022 is acknowledged.
Claim 23-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022 and made final.
Claims 1-22 have been examined on their merits.

Information Disclosure Statements
	The Information Disclosure Statement on 08/19/2021 has been received and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Cell Stem Cell, 2015, previously cited 06/03/2022, on IDS 08/19/2021, hereafter “Hu”) in view of Lin et al. (US 20160250260 A1, 2016, on IDS 08/19/2021, hereafter “Lin”) as evidenced by Hanna (B27, Supplement, Hanna Lab Protocol, Weizmann Institute, 2016, hereafter “Hanna”) and Sigma Aldrich (L2376 Linoleic Acid catalog entry, Sigma Millipore, accessed online 09/16/2022, hereafter “Sigma Aldrich”).

In regards to claims 1-22, Hu teaches a culture medium for promoting differentiation of neuronal cells from fibroblasts comprising valproic acid (VPA) at 0.5mM, GSK-3 inhibitor CHIR99021 at 3µM, TGFβR1 inhibitor Repsox at 1µM, forskolin at 10µM, JNK inhibitor SP600125 at 10µM, PKC inhibitor G06983 at 5µM, and ROCK inhibitor Y-27632 at 5µM (Figure 1, p205; p211, Experimental procedures).
The ranges for all of VPA (claims 1 and 2), the GSK-3 inhibitor (claims 1 and 4), the TGFβR1 inhibitor (claims 1 and 6), forskolin (claims 1 and 8), the JNK inhibitor (claims 1 and 10), the PKC inhibitor (claims 1 and 12), and the ROCK inhibitor (claims 1 and 14) lie within or are the same as the claimed concentration ranges or specific concentrations in their respective claims.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 
Additionally, Hu teaches that the medium comprised B-27 (p211, Experimental procedures). As evidenced by Hanna, B-27 comprises linolenic acid (p1 and 1, obtained from Sigma Aldrich L2376), which as further evidenced by Sigma Aldrich is α-linolenic acid specifically (first page). The specification (paragraph [0017]) and claim 15 define α-linolenic acid as an omega-3 fatty acid. 
While Hu teaches that the medium comprised an omega-3 fatty acid, Hu is silent on the precise concentration of the omega-3 fatty acid.
However, Lin teaches omega-3 fatty acids can facilitate conversion of differentiated cells into neuronal cell lineages (paragraph 0440]), and lists omega-3 fatty acids including linolenic acid, eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA) specifically (paragraph [0441]). Furthermore, Lin teaches that these omega-3 fatty acids can be employed in compositions (and therefore a medium), and in concentrations of 0.001 µM to 20 mM (paragraph [0449]) which overlaps with the range of 1µM to about 20µM. Lin also teaches that these compositions can be administered to treat conditions such as Alzheimer’s disease or Parkinson’s disease, amongst others (paragraph [0555]).
A person of ordinary skill in the arts would be motivated to modify the composition of Hu and specifically add an omega-3 fatty, because it would help facilitate the conversion of differentiated cells into neuronal cell lineages which could be used to treat conditions such as Alzheimer’s disease or Parkinson’s disease. Furthermore, because Lin teaches that omega-3 fatty acids, within the concentrations, as in claim 1, are efficient in promoting this conversion, and since Lin and Hu are in the same technical field of converting differentiated cells into neuronal cell types, it could be done with predictable results and a reasonable expectation of success.
Finally, Hu teaches that cells were cultured in DMEM/F12 (p211, Experimental procedures), which comprises DMEM, and is a nutrient source as in claims 21-22. However, in the event that DMEM, as in claim 22 specifically excludes F12, Lin teaches that the composition may comprise DMEM (paragraph [0534]).
A person of ordinary skill in the arts would be motivated to DMEM alone because it would save time and expenses by excluding other reagents. Furthermore, since Lin teaches that a media composition can comprise only DMEM, and Lin and Hu are in the same technical field of using media to convert differentiated cells into neuronal cell types, it could be done with predictable results and a reasonable expectation of success.
In regards to claims 18 and 20 specifically, while, as above, Lin teaches ranges of concentrations of EPA and DHA, these ranges are broader than the specific concentrations of EPA at 10µM and DHA at 20µM, as in claims 18 and 20, respectively.
However, a person of ordinary skill in the arts could arrive at these concentrations by routine optimization, and the specification does not point to a criticality in these concentrations. Furthermore, because Lin teaches a range of concentrations that includes EPA at 10µM and DHA at 20µM, it could be done with predictable results and a reasonable expectation of success.
In regards to routine optimization, MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, the combined teachings of Hu and Lin renders the invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632